DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered. 
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


the claimed invention is directed to system without significantly more. The claim(s) recite(s) “a syntax for interpreting user commands; wherein the at least one processor is adapted to: receive from at the least one user a representation of a command conforming to the stored syntax”. This judicial exception is not integrated into a practical application because Mental Processes. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim cites; “a syntax for interpreting user commands; wherein the at least one processor is adapted to: receive from at the least one user a representation of a command conforming to the stored syntax”. That is, other than reciting “by a processor”, nothing in the claim element precludes the step from practically being performed in the human mind. For example, but for the “by a processor” language, the claim encompasses the user manually calculating the amount of use of each icon.
Additionally, the mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a plurality of alternate digital content suitable for presentation via the at least one vector” “a syntax for interpreting user commands” “receive from at the least one user a representation of a command conforming to the stored syntax; and identify, based upon the information stored in the memory” and present the identified alternate content upon the identified vector” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The system shown in Fig. 1 does not link to the function in claims 1 and 13. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim cite: “a plurality of alternate digital content suitable for presentation via the at least one vector”, “an identifier associated with the at least one vector” It is not clear from the specification how the identifier is related to the vector. It also not clear how the plurality of alternate digital content suitable for presentation via the at least one vector. No explanation in the specification expect for alternate content is commercials. Examiner interprets the alternate digital content suitable for presentation via the at least one vector as commercials or advertisements related to digital contents.


Status of Claims
4.	Claims 1-24 are pending.
Claims 1,3,6,7-10,12-13,15-16, 19, 20 and 24. 
 Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-21 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raleigh (USPPGPub N 20120289147, referred to as Raleigh).
Regarding claims 1 and 13:
A media management system comprising: 
Raleigh teaches at least one vector adapted to present a primary digital content, (Raleigh, Fig. 13/item 102, [0130], Fig. 2); 
a controller, comprising at least one processor and at least one memory, wherein: 
Raleigh teaches the memory stores information identifying: 
Raleigh teaches a plurality of alternate digital content suitable for presentation via the at least one vector, (Raleigh, each storage element preferences related to the content type/vector (for example, ranked or graded/scaled, could include blocked content, parental control) and alternate digital content for a device, location Figs. 10-12, 15-22; Preloading selected ads may enable presenting ads that are more dynamic than if fixed to associated content, [0475], Fig. 17/movie with ads, Fig. 28); 
Raleigh teaches an identifier associated with the at least one vector, (Raleigh, Figs. 10-12, 15-22); 
Raleigh teaches user preference information, specific to at least one user, indicative of content and vector preferences, (Raleigh, the user(s) may input for each user device preferences related to the content type, also preferred locations where the device will be used and preferred communication network [0245]; preference for movies and games in different formats, [0329], Figs. 15-17); and 
Raleigh teaches a syntax for interpreting user commands, (Raleigh, the organization screen is accessed by the user via a user action, [0644], [0646]); 
wherein the at least one processor is adapted to: 
Raleigh teaches receive from at the least one user a representation of a command conforming to the stored syntax, (Raleigh, re-arranged (for example, dynamically re-classified, re-ranked, re-prioritized, re-sorted) according to a discovery priority policy set by the device management system 170/ syntax wherein re-arrangement is based on one or more of: interactions (for example, how many views, clicks, selections, voice commands), [0711]);
Raleigh teaches identify, based upon the information stored in the memory, at least one alternate content to be presented and the vector for said presentation, (Raleigh, Figs. 15-18); and 
Raleigh teaches present the identified alternate content upon the identified vector, based, at least in part, upon the primary digital content. (Raleigh, present/display in a multitude of content offer areas, [0217], Figs. 15-22 wherein each content element may have an associated, for example, content 1, 3001 may be associated to content 1 ad, 3011, [0410], Fig. 30).
Regarding claims 2 and 14:
Raleigh teaches the system of claim 1 wherein the received command is a voice command, (Raleigh, voice commands), [0711]).
Regarding claims 3, 15 and 16:
Raleigh teaches the system of claim 1 wherein the at least one memory is further adapted to store user identification information and the identifying of the least one alternate digital content is based, at least in part, upon the stored user identification information, (Raleigh, a name, and ID number, a type, a format, a size, a duration, a licensing cost, a list price, or any other parameters. The parameter type may be used to classify the content and to match a user or group of users or user device profile preferences or profile history, [0335], Figs. 17, 18).
Regarding claims 4 and 17:
Raleigh teaches the system of claim 1 wherein the user preference information comprises at least one of the following: content provider information; internet provider information; social media account information; video conference account information; and mobile device information, (Raleigh, Figs. 9 and 10).
Regarding claim 5:
Raleigh teaches the system of claim 1 further comprising a graphical user input adapted for the entry of the command conforming to the stored syntax, (Raleigh, re-arranged (for example, dynamically re-classified, re-ranked, re-prioritized, re-sorted) according to a discovery priority policy set by the device management system 170/ syntax wherein re-arrangement is based on one or more of: interactions (for example, how many views, clicks, selections, voice commands), [0711]).
Regarding claims 6 and 18:
Raleigh teaches the system of claim 1 wherein at least one of the primary content and the alternate digital content is comprised of both video content and audio content and, wherein, based upon based upon the stored syntax and the received command, the audio content is not presented via the same vector as the video content, (Raleigh, it is visual (for example, photos), audio (for example, music) or visual and audio (for example, movies, sporting event, musical videos, games) the photos without audio and video presented with audio, [0125]). 
Regarding claims 7, 8, 19 and 20:
Raleigh teaches the system of claim 1 wherein the at least one processor is further adapted to execute at least one pre-configured routine when identifying, based upon the information stored in the memory, at least one alternate digital content to be presented and the vector for said presentation, (Raleigh, identifies the location in the UI where the service launch object/ alternate content icon has been placed by the user, and overlays graphics/primary content, [0719]).
Regarding claims 9 and 21:
Raleigh teaches the system of claim 8 wherein the alternate digital content is presented via the vector as a picture-in-picture window overlaid upon the primary content, (Raleigh, overlaying the service launch object icon graphic with a second icon or graphic, or merging the icon graphic with a second icon graphic, [0566], [0586], [0605]).
Regarding claims 11 and 23:
Raleigh teaches the system of claim 1 wherein the at least one memory is further adapted to store video and audio content, (Raleigh, Fig. 1b/item 121, 124 for storing content/video and audio, [0125]).

Regarding claims 12 and 24:
Raleigh teaches the system of claim 11 wherein the primary content and the alternate digital content are each comprised of at least one of the following: streaming video; streaming audio; live video; stored digital images; Stored digital video; stored digital audio; and a pre-configured routine, (Raleigh, streaming shows or movies, [0356] wherein launch object icon/ alternate content includes a content, [0527]).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Raleigh (USPPGPub N 20120289147, referred to as Raleigh), and further in view of Gordon (USPPGPub N 20130110978, referred to as Gordon).
Regarding claims 10 and 22:
Raleigh does not specifically teach the system of claim 8 wherein the alternate digital content is presented via the vector on a split-screen with primary content. However, Gordon teaches the user interface 312 is split between two display screens wherein a first display screen could be a television with the video playback window 702 being supplied by internal circuitry or a set top box, and a second display screen would be used to provide the feedback pane 712, content navigation pane 720, content information 740, 756, 744, playback manipulation control 748, comment entry field 752, sharing controls 724, 728, 732, and/or embedded link control 736, [0093], Fig. 7A, Fig. 8A, 8C, 9, 10C. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Gordon with the teaching of split screen for presenting different information into the invention of Raleigh for the purpose of presenting different contents on a screen.
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        April 30, 2022